     Case 1:15-cv-06549-CM-RWL Document 202 Filed 01/15/19 Page 1 of 2
            Case 1:15-cv-06549-CM Document 198 Filed 01/11/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


SERGEANTS BENEVOLENT ASSOCIATION
HEAL TH & WELFARE FUND, individually and on
behalf of itself and all others similarly situated,

                  Plaintiff,                           C.A. No. 15-cv-6549-CM-RWL

       v.
ACTA VIS, PLC, and
FOREST LABO RA TORIES, LLC, MERZ PHARMA
GMBH & CO., KGaA, MERZ GmbH & Co. KGaA,
MERZ PHARMACEUTICALS GmbH, AMNEAL
PHARMACEUTICALS, LLC, TEVA
PHARMACEUTICALS USA, INC., TEVA
PHARMACEUTICAL INDUSTRIES, LTD., BARR
PHARMACEUTICALS, INC., COBALT
LABO RA TORIES, INC., UP SHER-SMITH
LABO RA TORIES, INC., WOCKHARDT LIMITED,
WOCKHARDT USA LLC, SUN
PHARMACEUTICALS INDUSTRIES, LTD., DR.
REDDY'S LABORATORIES LTD., and DR. REDDY'S
LABO RA TORIES INC.,

                  Defendants.




                          NOTICE OF MERZ'S MOTION
                FOR CLARIFICATION PURSUANT TO FED. R. CIV. P. 60

       PLEASE TAKE NOTICE that, pursuant to Rule 60 of the Federal Rules of Civil

Procedure, and upon the accompanying Memorandum of Law dated January 11, 2019, Merz

Pharmaceuticals GmbH, Merz GmbH & Co. KGaA, and Merz Pharma GmbH & Co. KGaA
   Case 1:15-cv-06549-CM-RWL Document 202 Filed 01/15/19 Page 2 of 2
       Case 1:15-cv-06549-CM Document 198 Filed 01/11/19 Page 2 of 2



Dated: January 11, 2019                       Respectfully submitted,
                                             Isl Martin M Toto
                                             Martin M. Toto
                                             WHITE & CASE LLP
                                             1221 Avenue of the Americas
                                             New York, New York 10020
                                             Telephone: (212) 819-8200
                                             Facsimile: (212) 354-8113

                                             Counsel for Defendants Merz
                                             GmbH & Co KGaA, Merz
                                             Pharmaceuticals GmbH, and Merz
                                             Pharma GmbH & Co. KGaA




                                    2
